Citation Nr: 0830839	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  07-01 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic inflammatory demyelinating polyneuropathy.  

2.  Entitlement to service connection for chronic 
inflammatory demyelinating polyneuropathy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The veteran had active service from December 1977 to December 
1980.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a May 2006 rating decision of the 
Buffalo, New York, VA Regional Office (RO).

The issue of entitlement to service connection for chronic 
inflammatory demyelinating polyneuropathy is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Service connection for a bilateral foot condition was 
denied in a December 1998 rating decision.  The veteran did 
not appeal that decision and it became final.  

2.  The evidence added to the record since the December 1998 
decision is not cumulative or redundant of the evidence 
previously of record and does relate to an unestablished fact 
necessary to substantiate the claim.  


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for chronic inflammatory demyelinating 
polyneuropathy disability has been submitted.  38 U.S.C.A. 
§5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

        VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  

In light of the favorable decision as it relates to the issue 
of reopening the veteran's claim for service connection, any 
error by VA in complying with the requirements of VCAA is 
harmless.  As noted above, the underlying claim of service 
connection is being REMANDED to the AMC for further 
development.

        Legal Criteria and Analysis 

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In September 1997, the veteran filed a claim for entitlement 
to service connection for a bilateral foot disability.  In 
December 1998, the veteran's claim for service connection was 
denied.  At the time of the December 1998 denial, the record 
contained an April 1981 service medical record which showed 
normal feet.  The veteran also denied foot trouble during the 
examination.  The record also contained a January 1997 
examination showing a diagnosis of chronic inflammatory 
demyelinating polyradiculoneuropathy.  The AOJ determined 
that there was no nexus to service.  The veteran did not 
appeal the December 1998 decision and it became final.  

In August 2005, the veteran submitted a request to reopen her 
claim for service connection for chronic inflammatory 
demyelinating polyneuropathy disability.  Since the December 
1998 decision, the veteran has submitted a letter from 
J.C.M., a friend.  The letter noted that J.C.M. has known the 
veteran for over 30 years and that they were college 
roommates.  J.C.M. noted that she noticed that when the 
veteran returned to college after serving her toe nails no 
longer existed.  According to J.C.M, when she questioned the 
veteran about her condition, the veteran told her that her 
problem began after wearing military boots.  J.C.M. noted 
that the veteran's toe nails kept falling off and that the 
veteran complained of severe foot pain at that time.  As the 
credibility of the evidence is presumed, the Board finds that 
J.C.M.'s statement provides a nexus to service or a 
presumptive period, a fact not previously established.  

The Board finds that J.C.M's statement constitutes new and 
material evidence in that it is neither cumulative nor 
redundant of previously submitted evidence.  Based upon the 
reason for the prior denial, evidence of a nexus to service 
is new and material.  Accordingly, the Board finds that new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for chronic inflammatory 
demyelinating polyneuropathy disability.  


ORDER

The application to reopen the claim of entitlement to service 
connection for chronic inflammatory demyelinating 
polyneuropathy disability is granted.


REMAND

The veteran is seeking service connection for chronic 
inflammatory demyelinating polyneuropathy.  In May 2003, the 
veteran reported that her problems began in 1979 in service.  
She noted that during service she experienced mild weakness 
in her feet with sharp pains in her arches that lasted 
several weeks and then disappeared.  It was noted in the 
veteran's May 2002, December 2002, May 2003, February 2004 
and June 2005 examinations that the veteran first felt a 
numbness and a heaving feeling in her legs in 1997 while she 
was on active duty for training with the Ohio National Guard.  
VA medical records show that the veteran complained of 
numbness in both feet in November 1996 and that she was 
diagnosed with chronic inflammatory demyelinating 
polyradiculoneuropathy in January 1997. 

There are no personnel records from the National Guard 
associated with the claims file; the Board feels that an 
effort should be made to specifically verify any periods of 
active duty for training (ACDUTRA) or inactive duty training 
(INACDUTRA) with the Ohio National Guard.  The Board is also 
of the opinion that an attempt should be made to locate the 
veteran service medical records for her active duty period 
from December 1977 to December 1980.  

Accordingly, the case is REMANDED for the following action:

1.  Request verification of periods of 
ACDUTRA and INACDUTRA.  

2.  Attempt to obtain the veteran's 
service medical records for her active 
duty period from December 1977 to December 
1980.  The request should be made to the 
appropriate National Guard facility, if 
any.

2.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


